 



EXHIBIT 10.2
PLEDGE AND SECURITY AGREEMENT
Dated as of March 20, 2006
among
Affiliated Computer Services, Inc.
as Grantor
and
Each Other Grantor that is a Domestic Subsidiary
From Time to Time Party Hereto
and
Citicorp USA, Inc.
as Administrative Agent
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page Article I Defined Terms     1  
 
               
 
  Section 1.1   Definitions     1  
 
  Section 1.2   Certain Other Terms     6  
 
                Article II Grant of Security Interest     7  
 
               
 
  Section 2.1   Collateral     7  
 
  Section 2.2   Grants of Security Interests in Collateral     8  
 
  Section 2.3   Cash Collateral Accounts     8  
 
                Article III Representations and Warranties     8  
 
               
 
  Section 3.1   Title; No Other Liens     8  
 
  Section 3.2   Perfection and Priority     8  
 
  Section 3.3   Jurisdiction of Organization; Chief Executive Office     9  
 
  Section 3.4   Inventory and Equipment     9  
 
  Section 3.5   Pledged Collateral     9  
 
  Section 3.6   Accounts     10  
 
  Section 3.7   Intellectual Property     10  
 
  Section 3.8   Deposit Accounts; Securities Accounts     11  
 
  Section 3.9   Commercial Tort Claims     11  
 
                Article IV Covenants     11  
 
               
 
  Section 4.1   Generally     11  
 
  Section 4.2   Maintenance of Perfected Security Interest; Further
Documentation     11  
 
  Section 4.3   Changes in Locations, Name, Etc     12  
 
  Section 4.4   Pledged Collateral     12  
 
  Section 4.5   Accounts     14  
 
  Section 4.6   Delivery of Instruments and Chattel Paper     14  
 
  Section 4.7   Intellectual Property     15  
 
  Section 4.8   Vehicles     16  
 
  Section 4.9   Payment of Obligations     17  
 
  Section 4.10   Insurance     17  
 
  Section 4.11   Notice of Commercial Tort Claims     17  
 
                Article V Remedial Provisions     18  
 
               
 
  Section 5.1   Code and Other Remedies     18  
 
  Section 5.2   Accounts and Payments in Respect of General Intangibles     18  
 
  Section 5.3   Pledged Collateral     19  
 
  Section 5.4   Proceeds to be Turned Over To Administrative Agent     20  
 
  Section 5.5   Registration Rights     21  
 
  Section 5.6   Deficiency     22  
 
                Article VI The Administrative Agent     22  
 
               
 
  Section 6.1   Administrative Agent’s Appointment as Attorney-in-Fact     22  
 
  Section 6.2   Duty of Administrative Agent     23  
 
  Section 6.3   Authorization of Financing Statements     24  
 
  Section 6.4   Authority of Administrative Agent     24  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page Article VII Miscellaneous     24  
 
               
 
  Section 7.1   Amendments in Writing     24  
 
  Section 7.2   Notices     25  
 
  Section 7.3   No Waiver by Course of Conduct; Cumulative Remedies     25  
 
  Section 7.4   Successors and Assigns     25  
 
  Section 7.5   Counterparts     25  
 
  Section 7.6   Severability     25  
 
  Section 7.7   Section Headings     26  
 
  Section 7.8   Entire Agreement     26  
 
  Section 7.9   Governing Law     26  
 
  Section 7.10   Additional Grantors     26  
 
  Section 7.11   Release of Collateral     26  
 
  Section 7.12   Reinstatement     27  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Annexes and Schedules

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Short Form Intellectual Property Security Agreement
 
   
Schedule 1
  Jurisdiction of Organization; Principal Executive Office
Schedule 2
  Pledged Collateral
Schedule 3
  Filings
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Intellectual Property
Schedule 6
  Commercial Tort Claims

iii



--------------------------------------------------------------------------------



 



          Pledge and Security Agreement, dated as of March 20, 2006, by
Affiliated Computer Services, Inc. (the “Company”) and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.10 (Additional Grantors) (each a “Grantor” and,
collectively, the “Grantors”), in favor of Citicorp USA, Inc. (“CUSA”), as agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
W i t n e s s e t h:
          Whereas, pursuant to the Credit Agreement, dated as of March 20, 2006
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company and certain of its
subsidiaries (collectively, the “Borrowers”), the Lenders and Issuers party
thereto and CUSA, as agent for the Lenders and Issuers, the Lenders and the
Issuers have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;
          Whereas, the Grantors are party to a Guaranty pursuant to which they
have guaranteed the Guaranteed Obligations (as defined in the Guaranty); and
          Whereas, it is a condition precedent to the obligation of the Lenders
and the Issuers to make their respective extensions of credit to the Borrowers
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent;
          Now, therefore, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrowers thereunder, each Grantor hereby agrees
with the Administrative Agent as follows:
     ARTICLE I Defined Terms
          Section 1.1 Definitions
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.
          (b) Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein):
“Account Debtor”
“Account”
“Certificated Security”
“Chattel Paper”
“Commercial Tort Claim”
“Commodity Account”
“Deposit Account”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”

1



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
“Financial Asset”
“General Intangible”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”
“Proceeds”
“Securities Account”
“Security”
“Security Entitlement”
          (c) The following terms shall have the following meanings:
          “Additional Pledged Collateral” means any Pledged Collateral acquired
by any Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grants of Security Interests in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grants of Security Interests in Collateral), (i) all Stock and Stock
Equivalents of any Person that are acquired by any Grantor after the date
hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing, (ii) all additional Indebtedness from time
to time owed to any Grantor by any obligor on the Pledged Debt Instruments and
the Instruments evidencing such Indebtedness and (iii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing. “Additional Pledged Collateral” may be General Intangibles,
Instruments or Investment Property.
          “Agreement” means this Pledge and Security Agreement.
          “Collateral” has the meaning specified in Section 2.1 (Collateral).
          “Copyright Licenses” means any agreement, contract, instrument or
other documents, whether written or oral, naming any Grantor as licensor or
licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
          “Copyrights” means (a) all copyrights and mask works rights arising
under the laws of the United States, any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any foreign counterparts thereof,
and (b) the right to obtain all renewals thereof.
          “Credit Agreement Obligations” means “Secured Obligations” as defined
in the Credit Agreement; provided, however, that “Credit Agreement Obligations”
shall not include any of the Existing Note Obligations.
          “Excluded Benefit Plan Assets” means all assets in any irrevocable
trust, which any Group Member has established as a grantor for the benefit of
current or former highly compensated employees, associated with the funding of
any employee benefit plans within the

2



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
meaning of Section 3(2) of ERISA, including any trusts relating to executive
deferred compensation plans or agreements maintained, sponsored or contributed
to by any Group Member.
          “Excluded Equity” means any Voting Stock in excess of 65% of the total
outstanding Voting Stock of (a) any direct Subsidiary of any Grantor that is
(i) a Foreign Regarded Subsidiary or (ii) a Disregarded Entity that owns more
than 65% or more of the Voting Stock of a Foreign Regarded Entity or (b) ACS
Global, Inc. For the purposes of this definition, “Voting Stock” means, as to
any issuer, the issued and outstanding shares of each class of capital stock or
other ownership interests of such issuer entitled to vote (within the meaning of
Treasury Regulations § 1.956-2(c)(2)).
          “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any
permit, lease, license, contract, instrument or other agreement held by any
Grantor that prohibits or requires the consent of any Person other than any
Borrower and its Affiliates as a condition to the creation by such Grantor of a
Lien thereon, or any permit, lease, license contract, instrument or other
agreement held by any Grantor to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) any “intent to use” Trademark applications for which a
statement of use has not been filed (but only until such statement is filed),
(iv) Equipment owned by any Grantor that is subject to a purchase money Lien or
a Capital Lease if the contract or other agreement in which such Lien is granted
(or in the documentation providing for such Capital Lease) prohibits or requires
the consent of any Person other than any Borrower and its Affiliates as a
condition to the creation of any other Lien on such Equipment, (v) Excluded
Benefit Plan Assets and (vi) any Collateral deemed to be “Excluded Property”
under Section 2.2(c); provided, however, “Excluded Property” shall not include
any Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).
          “Existing Indenture” means the Indenture, dated as of June 6, 2005,
between the Company and The Bank of New York Trust Company, N.A., as trustee, as
supplemented by the First Supplemental Indenture and the Second Supplemental
Indenture.
          “Existing Note” means each of the notes issued under and governed by
the Existing Indenture.
          “Existing Note Obligations” means all obligations of the Company under
the Existing Notes.
          “First Supplemental Indenture” means the First Supplemental Indenture,
dated June 6, 2005, between the Company and The Bank of New York Trust Company,
N.A., as trustee, but not as thereafter may be supplemented or amended.
          “Intellectual Property” means, collectively, (a) all rights, title,
interests, priorities and privileges of any Grantor relating to intellectual and
industrial property, whether arising under United States, multinational or
foreign laws or otherwise, including Copyrights, Patents, Trademarks, trade
secrets, Internet domain names, websites, advertising rights, rights in designs,
including registrations thereof, and all rights in data and (b) all rights to
income, royalties, proceeds and damages now or hereafter due and/or payable
under and with respect thereto,

3



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
including all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
          “Intellectual Property Licenses” means, collectively, Copyright
Licenses, Patent Licenses, and Trademark Licenses.
          “Intercompany Note” means any promissory note evidencing loans made by
any Grantor or any of its Subsidiaries to any of its Subsidiaries or another
Grantor.
          “Licensed Material Intellectual Property” means Intellectual Property
licensed to a Grantor (including Patent Licenses, Trademark Licenses and
Copyright Licenses) and material to the Group Members, taken as a whole.
          “LLC” means each limited liability company in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “LLC Agreement” means each operating agreement with respect to a LLC,
as each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
          “Material Intellectual Property” means the Owned Material Intellectual
Property and the Licensed Material Intellectual Property.
          “Owned Material Intellectual Property” means Intellectual Property
owned by a Grantor and material to the Group Members, taken as a whole.
          “Partnership” means each partnership in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
          “Patents” means (a) all patents and statutory invention registrations
of the United States, any other country or any political subdivision thereof and
all reissues and extensions thereof, (b) all applications therefor (along with
all patents issuing thereon) and all divisionals, continuations and
continuations-in-part thereof and reexaminations, extensions and restorations of
the foregoing.
          “Patent License” means all agreements, contracts, instruments or other
documents, whether written or oral, providing for the grant by or to any Grantor
of any right to manufacture, have manufactured, use, import, sell or offer for
sale any invention covered in whole or in part by a Patent.
          “Pledged Certificated Stock” means all Certificated Securities and any
other Stock and Stock Equivalent of a Person evidenced by a certificate,
Instrument or other equivalent document, in each case owned by any Grantor,
including all Stock listed on Schedule 2 (Pledged Collateral).

4



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          “Pledged Collateral” means, collectively, the Pledged Stock, Pledged
Debt Instruments, any other Investment Property of any Grantor, all chattel
paper, certificates or other Instruments representing any of the foregoing and
all Security Entitlements of any Grantor in respect of any of the foregoing.
Pledged Collateral may be General Intangibles, Instruments or Investment
Property.
          “Pledged Debt Instruments” means all right, title and interest of any
Grantor in Instruments evidencing any Indebtedness owed to such Grantor,
including all Indebtedness described on Schedule 2 (Pledged Collateral), issued
by the obligors named therein.
          “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.
          “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of
any Person that is not a Pledged Certificated Stock, including all right, title
and interest of any Grantor as a limited or general partner in any Partnership
or as a member of any LLC and all right, title and interest of any Grantor in,
to and under any Partnership Agreement or LLC Agreement to which it is a party.
          “Receivables Collateral” means (a) all accounts receivable and all
Proceeds thereof and (b) to the extent not required to secure the Existing Note
Obligations under the Supplemental Indentures and to the extent not otherwise
included in clause (a), all Accounts and all Proceeds thereof.
          “Second Supplemental Indenture” means the Second Supplemental
Indenture, dated June 6, 2005, between the Company and The Bank of New York
Trust Company, N.A., as trustee, but not as thereafter may be supplemented or
amended.
          “Secured Obligations” means “Secured Obligations” as defined in the
Credit Agreement. For purposes of this Agreement, to the extent required under
Section 301 of each Supplemental Indenture, until such time as the Company shall
cease to be subject to the covenants set forth therein (whether as a result of
defeasance (legal or covenant), discharge, waiver, amendment or otherwise),
“Secured Obligations” shall expressly include all Existing Note Obligations;
provided, however, that such Existing Note Obligations shall not be deemed
“Secured Obligations” (a) with respect to the Receivables Collateral and (b) to
the extent an exception is otherwise available under the Supplemental Indentures
(including, without limitation, under Section 301(a)(ix) or Section 301(c)
thereof).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Supplemental Indenture” means each of the First Supplemental
Indenture and the Second Supplemental Indenture.
          “Third Party Intellectual Property Rights” means any right, title or
interest of any Person under patent, copyright, trademark or trade secret law or
any other statutory provision or common law doctrine relating to Intellectual
Property.
 

     

5



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          “Trademark License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark.
          “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interests in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
          “Vehicles” means all vehicles covered by a certificate of title law of
any state.
          Section 1.2 Certain Other Terms
          (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
          (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
          (c) References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.
          (f) Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
          (g) The term “including” means “including without limitation” except
when used in the computation of time periods.

6



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          (h) The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured
Party” include their respective successors.
          (i) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.
     ARTICLE II Grant of Security Interest
          Section 2.1 Collateral
          For the purposes of this Agreement, all of the following property now
owned or at any time hereafter acquired by a Grantor or in which a Grantor now
has or at any time in the future may acquire any right, title or interest is
collectively referred to as the “Collateral”:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Deposit Accounts;
          (d) all Documents;
          (e) all Equipment;
          (f) all General Intangibles;
          (g) all Instruments;
          (h) all Inventory;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Vehicles;
          (l) the Commercial Tort Claims described on Error! Reference source
not found.6 (Commercial Tort Claims) and on any supplement thereto received by
the Administrative Agent pursuant to Section 4.8 (Notice of Commercial Tort
Claims);
          (m) all books and records pertaining to the other property described
in this Section 2.1;
          (n) all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and
          (o) to the extent not otherwise included, all Proceeds;

7



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.
          Section 2.2 Grants of Security Interests in Collateral
          (a) Each Grantor, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Credit Agreement Obligations of such Grantor,
hereby mortgages, pledges and hypothecates to the Administrative Agent for the
benefit of the Secured Parties, other than any holder of the Existing Note
Obligations in its capacity as such, and grants to the Administrative Agent for
the benefit of the Secured Parties, other than any holder of the Existing Note
Obligations in its capacity as such, a lien on and security interest in, all of
its right, title and interest in, to and under the Receivables Collateral of
such Grantor.
          (b) Each Grantor, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of such Grantor, hereby
mortgages, pledges and hypothecates to the Administrative Agent for the benefit
of the Secured Parties, and grants to the Administrative Agent for the benefit
of the Secured Parties a lien on and security interest in, all of its right,
title and interest in, to and under the Collateral (other than the Receivables
Collateral) of such Grantor; provided, however, that, if and when any property
that at any time constituted Excluded Property becomes Collateral, the
Administrative Agent shall have, and at all times from and after the date hereof
be deemed to have had, a security interest in such property.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, any Lien or security interest granted
under this Agreement or any other Loan Document on any Collateral consisting of
“securities” (as such term is used in Rule 3-16 of Regulation S-X under the
Securities Act or any replacement rule or regulation hereafter adopted
(“Rule 3-16 of Regulation S-X”)) of any Subsidiary of the Company shall at all
times be limited to the greatest portion of such Collateral that would not
require the financial statements for such Subsidiary to be filed under Rule 3-16
of Regulation S-X, and the portion of such Collateral in excess thereof shall be
deemed “Excluded Property”; provided, however, that such limitation shall not be
applicable (and such Collateral shall not be deemed “Excluded Property”) (i) if
an Event of Default under Section 9.1(f) of the Credit Agreement has occurred
and is continuing, (ii) upon written notice by the Administrative Agent if any
other Event of Default has occurred and is continuing or (iii) if the Company
shall cease to be subject to the covenants set forth in Section 301 of each
Supplemental Indenture (whether as a result of defeasance (legal or covenant),
discharge, waiver, amendment or otherwise).
          Section 2.3 Cash Collateral Accounts
          The Administrative Agent has established a Deposit Account at
Citibank, N.A., designated as “Citicorp USA, Inc. – [Affiliated Computer
Services, Inc.] Cash Collateral Account”. Such Deposit Account shall be a Cash
Collateral Account.

8



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
     ARTICLE III Representations and Warranties
          To induce the Lenders, the Issuers and the Administrative Agent to
enter into the Credit Agreement, each Grantor hereby represents and warrants
each of the following to the Administrative Agent, the Lenders, the Issuers and
the other Secured Parties:
          Section 3.1 Title; No Other Liens
          Except for the Liens granted to the Administrative Agent pursuant to
this Agreement and the other Liens permitted to exist on the Collateral under
the Credit Agreement, such Grantor (a) is the record and beneficial owner of the
Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities, (b) is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and
(c) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien.
          Section 3.2 Perfection and Priority
          The security interests granted pursuant to this Agreement shall
constitute valid and continuing perfected security interests in favor of the
Administrative Agent in the Collateral (other than (A) Letters of Credit Rights
not constituting Supporting Obligations, (B) cash or Cash Equivalents held in
any Deposit Accounts other than any Cash Collateral Account, (C) Securities held
in any Securities Accounts and (D) Vehicles) for which perfection is governed by
the UCC or filing with the United States Copyright Office or with the United
States Patent and Trademark Office upon (i) in the case of all Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, the completion of the filings and other actions specified on Schedule 3
(Filings) and payment of all filing fees, (ii) the execution of a control
agreement executed by the Grantor, the Administrative Agent and Citibank, N.A.
with respect to the “Citicorp USA, Inc. – [Affiliated Computer Services, Inc.]
Cash Collateral Account”, which agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent and (iii) in the case of
Copyrights, Trademarks and Patents, all appropriate filings with respect thereto
having been made with the United States Copyright Office or with the United
States Patent and Trademark Office, as applicable. Such security interest shall
be prior to all other Liens on the Collateral except for Customary Permitted
Liens having priority over the Administrative Agent’s Lien by operation of law
or otherwise as permitted under the Credit Agreement.
          Section 3.3 Jurisdiction of Organization; Chief Executive Office
          Such Grantor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or principal place of business, in each case as of the
date hereof, is specified on Schedule 1 (Jurisdiction of Organization; Principal
Executive Office) and such Schedule 1 (Jurisdiction of Organization; Principal
Executive Office) also lists all jurisdictions of incorporation, legal names and
locations of such Grantor’s chief executive office or principal place of
business.
          Section 3.4 Inventory and Equipment
          On the date hereof, such Grantor’s Inventory and Equipment (other than
mobile goods and Inventory or Equipment in transit or leased Equipment) are kept
at the locations listed on Schedule 4 (Location of Inventory and Equipment).

9



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          Section 3.5 Pledged Collateral
          (a) The Pledged Stock pledged hereunder by such Grantor is listed on
Schedule 2 (Pledged Collateral), as the same may be amended or supplemented by
any Pledge Amendment or Joinder Agreement, and constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule 2 (Pledged Collateral).
          (b) All of the Pledged Stock (other than Pledged Stock in limited
liability companies and partnerships) has been duly authorized, validly issued
and is fully paid and nonassessable.
          (c) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral) or Section 4.6 (Delivery of Instruments and Chattel Paper) and
Section 7.13 of the Credit Agreement.
          (d) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to exercise all of the
rights of the Grantor granting the security interest in any Pledged Stock, and
if in connection with the exercise of the Administrative Agent’s rights under
Article V (Remedial Provisions) in accordance therewith the Pledged Stock is
transferred or assigned, such transferee or assignee of such Pledged Stock shall
become a holder of such Pledged Stock to the same extent as such Grantor and be
entitled to participate in the management of the issuer of such Pledged Stock
and, upon the transfer of the entire interest of such Grantor, such Grantor
shall, by operation of law, cease to be a holder of such Pledged Stock.
          Section 3.6 Accounts
          No amount payable to such Grantor under or in connection with any
Account is evidenced by any Instrument or Chattel Paper that has not been
delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.4 (Pledged Collateral).
          Section 3.7 Intellectual Property
          (a) Schedule 5 (Intellectual Property) sets forth a true and complete
list of (i) all registered Owned Material Intellectual Property of such Grantor
on the date hereof and (ii) all Licensed Material Intellectual Property of such
Grantor on the date hereof that is licensed pursuant to a written agreement,
contract, instrument or other document.
          (b) To such Grantor’s knowledge, all Owned Material Intellectual
Property of such Grantor is valid, in full force and effect, unexpired and
enforceable, has not been adjudged invalid and has not been abandoned. All Owned
Material Property is subsisting.
          (c) The business of the Group Members, taken as a whole, including the
use of the Material Intellectual Property in connection therewith, does not
infringe, misappropriate, dilute or violate Third Party Intellectual Property
Rights, except any such infringement, misappropriation, dilution or violation
which could not reasonably be expected to adversely affect the operating profit
of the Group Members, taken as a whole, by $100,000,000 or more in the aggregate
in any Fiscal Year.

10



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          (d) Except as set forth in Schedule 5 (Intellectual Property), none of
the Owned Material Intellectual Property of such Grantor is the subject of any
exclusive licensing agreement pursuant to which such Grantor is the exclusive
licensor.
          (e) (i) No holding, decision or judgment has been rendered by any
Governmental Authority against such Grantor or the Owned Material Intellectual
Property that would limit, cancel, question the validity of or otherwise impair
the ownership, validity or enforceability of any Owned Material Intellectual
Property and (ii) to such Grantor’s knowledge, no holding, decision or judgment
has been rendered by any Governmental Authority against such Grantor that would
limit, cancel, question the validity or otherwise impair any Licensed Material
Intellectual Property, in each case except for such limitations, cancellations,
questions or other impairment of ownership, validity or enforceability that
could not reasonably be expected to adversely affect the operating profit of the
Group Members, taken as a whole, by $100,000,000 or more in the aggregate in any
Fiscal Year.
          (f) No action or proceeding seeking to limit, cancel or question the
validity of or otherwise impair any Owned Material Intellectual Property of such
Grantor or such Grantor’s ownership interest therein is pending or, to such
Grantor’s knowledge, threatened, except for such limitations, cancellations,
questions or other impairment of ownership, validity or enforceability that
could not reasonably be expected to adversely affect the operating profit of the
Group Members, taken as a whole, by $100,000,000 or more in the aggregate in any
Fiscal Year.
          Section 3.8 Commercial Tort Claims
          The only Commercial Tort Claims of any Grantor existing on the date
hereof for which litigation has been commenced are those listed on Error!
Reference source not found. (Commercial Tort Claims), which sets forth such
information separately for each Grantor.
     ARTICLE IV Covenants
          Each Grantor agrees with the Administrative Agent to the following, as
long as any Obligation or Commitment remains outstanding and, in each case,
unless the Requisite Lenders otherwise consent in writing:
          Section 4.1 Generally
          Such Grantor shall (a) except for the security interests created by
this Agreement, not create or suffer to exist any Lien upon or with respect to
any Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the
Credit Agreement, (b) not use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement, any other Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral, if such
unlawful use or use in violation of any Requirement of Law or any policy of
insurance could reasonably be expected to have a Material Adverse Effect (c) not
sell, transfer or assign (by operation of law or otherwise) any Collateral
except as permitted under the Credit Agreement, (d) not enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Collateral except as
permitted under the Credit Agreement and (e) promptly notify the Administrative
Agent of its entry into any agreement or assumption of undertaking that
restricts the ability to sell, assign or transfer any Collateral regardless of
whether or not it has a Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
          (a) Such Grantor shall maintain the security interests created by this
Agreement as perfected security interests having at least the priorities
described in Section 3.2 (Perfection and Priority) and Section 2.2 (Grants of
Security Interests in Collateral) and shall defend such security interests and
the applicable priorities of such security interests against the claims and
demands of all Persons.
          (b) Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance satisfactory to the Administrative Agent.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (a) the filing of any financing or continuation statement under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (b) subject to the proviso in the last
paragraph of Section 7.13 of the Credit Agreement, amendments or modifications
to this Agreement to grant the Secured Parties the benefit of the exceptions
available under the Existing Indenture for any additional obligations and Liens
incurred under the Loan Documents.
          Section 4.3 Changes in Locations, Name, Etc.
          Except upon 15 days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of all additional financing statements
and other documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein, such Grantor shall not do any of the following:
     (i) change its jurisdiction of organization or its location (within the
meaning of Section 9-307 of the UCC), in each case from that referred to in
Section 3.3 (Jurisdiction of Organization; Chief Executive Office); or
     (ii) change its legal name or organizational identification number, if any,
or corporation, limited liability company or other organizational structure to
such an extent that any financing statement filed in connection with this
Agreement would become misleading.
          Section 4.4 Pledged Collateral
          (a) Such Grantor shall deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral, but excluding (1) any Instrument or
Chattel Paper that is excluded from the delivery requirements of Section 4.6
(Delivery of Instruments and Chattel Paper) and (2) Pledged Stock issued by a
Foreign Subsidiary that is a Non-Material Subsidiary), whether now existing or
hereafter acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by

12



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
such Grantor’s endorsement, where necessary, or duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 1 (Form of Pledge Amendment), an acknowledgment
and agreement to a Joinder Agreement duly executed by the Grantor, in
substantially the form in the form of Annex 2 (Form of Joinder Agreement), or
such other documentation reasonably acceptable to the Administrative Agent. Such
Grantor authorizes the Administrative Agent to attach each Pledge Amendment to
this Agreement. During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, (A) where permitted by applicable law, to
transfer to or to register in its name or in the name of its nominees any
Pledged Collateral and (B) to exchange any certificate or instrument
representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations.
          (b) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to receive all cash dividends paid in respect of the
Pledged Collateral (other than liquidating or distributing dividends not
permitted by clause (a) or (b) of Section 8.5 of the Credit Agreement) with
respect to the Pledged Collateral.
          (c) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would result in
any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.
          (d) Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property to any Person
other than the Administrative Agent.
          (e) In the case of each Grantor that is an issuer of Pledged
Collateral, such Grantor shall not, without the consent of the Requisite Lenders
under the Credit Agreement elect to treat any membership interest or partnership
interest that is part of the Pledged Collateral as a “security” under
Section 8-103 of the UCC, or any election to turn any previously uncertificated
Stock that is part of the Pledged Collateral into certificated Stock unless such
Grantor complies with Section 4.4(a) (Pledged Collateral).
          Section 4.5 Accounts
          Except as otherwise consented to by the Administrative Agent, such
Grantor shall not, other than in the ordinary course of business, (i) grant any
extension of the time of payment of any Account, (ii) compromise or settle any
Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.
          Section 4.6 Delivery of Instruments and Chattel Paper
          If any amount payable (a) by any Group Member or (b) by any Person
other than a Group Member with an outstanding principal balance in excess of
$1,000,000 individually or

13



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
$20,000,000 in the aggregate, in each case under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall promptly deliver such Instrument or Chattel
Paper to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citicorp USA, Inc., as Administrative
Agent”.
          Section 4.7 Intellectual Property
          (a) Subject to the good faith exercise of its reasonable business
judgment consistent with past practices, such Grantor (either itself or through
licensees) shall (i) continue to use each Trademark that is Owned Material
Intellectual Property in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use, (ii) maintain consistent
with past practice the quality of products and services offered under such
Trademark, (iii) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law and
(iv) not intentionally (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark (or any
goodwill associated therewith) may become destroyed, invalidated, impaired or
harmed in any material way. Such Grantor shall obtain and file all documents
necessary to perfect a security interest pursuant to this Agreement in favor of
the Administrative Agent promptly upon adopting or using any mark that is
confusingly similar or a colorable imitation of such Trademark, as reasonably
determined by such Grantor.
          (b) Subject to the good faith exercise of its reasonable business
judgment consistent with past practices, such Grantor (either itself or through
licensees) shall not (and shall not permit or direct by express act or omission
any licensee or sublicense thereof to) intentionally do any act, or omit to do
any act, whereby any issued Patent that is Owned Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.
          (c) Subject to the good faith exercise of its reasonable business
judgment consistent with past practices, such Grantor (either itself or through
licensees) (i) shall not (and shall not permit any licensee or sublicensee
thereof to) do any act or omit to do any act whereby any portion of the
Copyrights that is Material Intellectual Property may become invalidated or
otherwise impaired and (ii) shall not (either itself or through licensees)
intentionally do any act whereby any portion of the Copyrights that is Owned
Material Intellectual Property may fall into the public domain.
          (d) Subject to the good faith exercise of its reasonable business
judgment consistent with past practices, such Grantor (either itself or through
licensees) shall not do any act, or omit to do any act, whereby any trade secret
that is Owned Material Intellectual Property may become publicly available or
otherwise unprotectable.
          (e) Such Grantor (either itself or through licensees) shall not do any
act that knowingly infringes, misappropriates, dilutes or violates any Third
Party Intellectual Property Rights.
          (f) Such Grantor shall notify the Administrative Agent within 30 days
if it knows, or reasonably believes, that any application or registration
relating to any Owned Material

14



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
Intellectual Property is likely to become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) that is out of the ordinary
course of prosecution of any registration for the Owned Material Intellectual
Property, as reasonably determined by such Grantor.
          (g) Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application to be owned by the Grantor for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency within or outside the United States or register any Internet domain name,
such Grantor shall report to the Administrative Agent (i) such application
filing within 60 days after the day such filing occurs and (ii) such
registration of an Internet domain name after the last day of the fiscal year in
which such registration occurs. Upon request of the Administrative Agent, such
Grantor shall execute and deliver, and have recorded, all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence the Administrative Agent’s security interest in any Copyright, Patent,
Trademark or Internet domain name and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby.
          (h) Subject to the good faith exercise of its reasonable business
judgment consistent with past practices, such Grantor shall take all reasonable
actions that are (i) necessary or (2) requested by the Administrative Agent,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency and
any Internet domain name registrar, to maintain and pursue each application for
registration and recording (and to obtain the relevant registration or
recording) and to maintain each registration and recording of any Copyright,
Trademark, Patent or Internet domain name that is Owned Material Intellectual
Property, including filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition and interference and cancellation
proceedings.
          (i) In the event that any Owned Material Intellectual Property is or
has been infringed upon or misappropriated or diluted or violated by a third
party, such Grantor shall notify the Administrative Agent promptly after such
Grantor learns thereof. Subject to the good faith exercise of its reasonable
business judgment consistent with past practices, such Grantor shall take
appropriate action in response to such infringement, misappropriation, dilution,
or violation of the Owned Material Intellectual Property, including promptly
bringing suit for infringement, misappropriation or dilution or violation and to
recover all damages for such infringement, misappropriation, dilution, or
violation, and shall take such other actions as may be appropriate under the
circumstances to protect such Owned Material Intellectual Property.
          (j) Unless otherwise agreed to by the Administrative Agent, such
Grantor shall execute and deliver to the Administrative Agent all of the
following for filing in form and substance reasonably acceptable to the
Administrative Agent: (i) in the United States Copyright Office and any foreign
counterparts thereof a short-form copyright security agreement in the form
attached hereto as Annex 3 (Form of Short Form Intellectual Property Security
Agreement) for all Copyrights owned by such Grantor (or such other form as may
be required by such foreign counterparts), (ii) in the United States Patent and
Trademark Office and with the Secretary of State of all appropriate States of
the United States and any foreign counterparts of the foregoing a short-form
Trademark security agreement in the form attached hereto as Annex 3 (Form of
Short Form Intellectual Property Security Agreement) for all Trademarks owned by
such Grantor (or

15



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
such other form as may be required by such foreign counterparts), and (iii) in
the United States Patent and Trademark Office and any foreign counterparts
thereof a short-form Patent security agreement in form attached hereto as Annex
3 (Form of Short Form Intellectual Property Security Agreement) for all Patents
owned by such Grantor (or such other form as may be required by such foreign
counterparts) and (iv) with the appropriate Internet domain names of such
Grantor to the Administrative Agent a short-form assignment agreement (together
with appropriate supporting documentation as may be requested by the
Administrative Agent). In the case of clause (iv) above, such Grantor hereby
authorizes the Administrative Agent to file such assignment in such Grantor’s
name and to otherwise perform in the name of such Grantor all other necessary
actions to complete such assignment, and each Grantor agrees to perform all
appropriate actions deemed necessary by the Administrative Agent for the
Administrative Agent to ensure such Internet domain name is registered in the
name of the Administrative Agent; provided, however, that, unless the taking of
such actions is necessary to create, perfect or maintain a security interest
pursuant to this Agreement in favor of the Administrative Agent, the
Administrative Agent shall only take such actions after the occurrence of an
Event of Default.
          Section 4.8 Notice of Commercial Tort Claims
          Such Grantor agrees that, if it shall acquire any interest in any
Commercial Tort Claim for which litigation has been commenced (whether from
another Person or because such Commercial Tort Claim shall have come into
existence in excess of $5,000,000), (i) such Grantor shall, immediately upon
such acquisition, deliver to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent, a notice of the
existence and nature of such Commercial Tort Claim and deliver a supplement to
Error! Reference source not found. (Commercial Tort Claims) containing a
specific description of such Commercial Tort Claim, (ii) the provision of
Section 2.1 (Collateral) shall apply to such Commercial Tort Claim and
(iii) subject to Sections 7.13 and 11.20 of the Credit Agreement, such Grantor
shall execute and deliver to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent, any certificate,
agreement and other document, and take all other action, deemed by the
Administrative Agent to be reasonably necessary or appropriate for the
Administrative Agent to obtain, on behalf of the Lenders, a first-priority,
perfected security interest in all such Commercial Tort Claims. Any supplement
to Error! Reference source not found. (Commercial Tort Claims) delivered
pursuant to this Section 4.8 (Notice of Commercial Tort Claims) shall, after the
receipt thereof by the Administrative Agent, become part of Error! Reference
source not found. (Commercial Tort Claims) for all purposes hereunder other than
in respect of representations and warranties made prior to the date of such
receipt.
ARTICLE V       Remedial Provisions
          Section 5.1 Code and Other Remedies
          During the continuance of an Event of Default, the Administrative
Agent may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such

16



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral, and may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent shall
have the right upon any such public sale or sales, and, to the extent permitted
by the UCC and other applicable law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places that the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 5.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Credit Agreement shall prescribe, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
          Section 5.2 Accounts and Payments in Respect of General Intangibles
          (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be promptly (and, in any event, within [two Business Days]) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in a Cash Collateral Account, subject to withdrawal by the
Administrative Agent as provided in Section 5.4 (Proceeds to be Turned Over To
Administrative Agent). Until so turned over or turned over, such payment shall
be held by such Grantor in trust for the Administrative Agent, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Accounts and
payments in respect of General Intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.
          (b) At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, including all original orders, invoices and shipping receipts.

17



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          (c) The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.
          (d) The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.
          (e) Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent. In addition, the Administrative Agent may
at any time during the continuance of an Event of Default enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.
          (f) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent nor any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
          Section 5.3 Pledged Collateral
          (a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

18



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
          (b) In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
          (c) Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.
          Section 5.4 Proceeds to be Turned Over To Administrative Agent
          Unless otherwise expressly provided in the Credit Agreement, all
Proceeds received by the Administrative Agent hereunder in cash or Cash
Equivalents shall be held by the Administrative Agent in a Cash Collateral
Account. All Proceeds while held by the Administrative Agent in a Cash
Collateral Account (or by such Grantor in trust for the Administrative Agent)
shall continue to be held as collateral security for the Secured Obligations and
shall not constitute payment thereof until applied as provided in the Credit
Agreement.
          Section 5.5 Registration Rights
          (a) If the Administrative Agent shall determine to exercise its right
to sell any the Pledged Stock pursuant to Section 5.1 (Code and Other Remedies),
and if in the opinion of the Administrative Agent it is necessary or advisable
to have the Pledged Collateral, or any portion thereof to be registered under
the provisions of the Securities Act, the relevant Grantor shall use
commercially reasonable efforts to cause the issuer thereof to (i) execute and
deliver, and cause the directors and officers of such issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Administrative Agent, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use commercially reasonable
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Pledged Stock, or that portion thereof to be sold and
(iii) make all amendments thereto or to the related prospectus that, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the

19



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
use commercially reasonable efforts to cause such issuer to comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction that the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act.
          (b) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any Pledged Stock by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Stock for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
          (c) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 5.5 valid and
binding and in compliance with all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained in this
Section 5.5 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement.
          Section 5.6 Deficiency
     Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.
ARTICLE VI       The Administrative Agent
          Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
          (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and,

20



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 (Code
and Other Remedies) or 5.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral; or
     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the

21



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.

Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Primary Revolving Loans that are Base Rate Loans
under and as defined in the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          Section 6.2 Duty of Administrative Agent
          The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
          Section 6.3 Authorization of Financing Statements
          Each Grantor authorizes the Administrative Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file or
record financing statements, amendments to financing statements, and other
filing or recording documents or instruments with respect to the Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”, “all personal property
of the debtor” or words of similar

22



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.

effect. Each Grantor hereby also authorizes the Administrative Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file continuation statements with respect to previously filed financing
statements. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.
          Section 6.4 Authority of Administrative Agent
          (a) Each Grantor acknowledges that the rights and responsibilities of
the Administrative Agent under this Agreement with respect to any action taken
by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Administrative Agent and the
other Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
          (b) Each Grantor and the Administrative Agent hereby agrees and
acknowledges that, to the extent that the Administrative Agent has a security
interest in or possession of any Collateral, the Administrative Agent is
holding, and shall hold, such Collateral (and the security interest therein) for
the benefit of and on behalf of each Secured Party, subject to the relative
priorities set forth herein, in accordance with Section 8.301(a)(2), 9.313(a)
and 9.313(c) of the UCC, if applicable.
     ARTICLE II Miscellaneous
          Section 7.1 Amendments in Writing
          None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 (Form of
Pledge Amendment) and Annex 2 (Form of Joinder Agreement) respectively, in each
case duly executed by the Administrative Agent and each Grantor directly
affected thereby.
          Section 7.2 Notices
          All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 11.8 (Notices, Etc.) of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in such Section 11.8.
          Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
          Neither the Administrative Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay,

23



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.

indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy that
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          Section 7.4 Successors and Assigns
          This Agreement shall be binding upon the successors and assigns of
each Grantor and shall inure to the benefit of the Administrative Agent and each
other Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
          Section 7.5 Counterparts
          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a single counterpart so
that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart.
          Section 7.6 Severability
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 7.7 Section Headings
          The Article and Section titles contained in this Agreement are, and
shall be, without substantive meaning or content of any kind whatsoever and are
not part of the agreement of the parties hereto.
          Section 7.8 Entire Agreement
          This Agreement together with the other Loan Documents represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

24



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.

          Section 7.9 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 7.10 Additional Grantors
          If, pursuant to Section 7.13 (Additional Collateral and Guaranties) of
the Credit Agreement, the Company shall be required to cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 2 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.
          Section 7.11 Release of Collateral
          (a) At the time provided in Section 10.8(b)(i) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement, the Collateral
shall be released from the Liens created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
          (b) If the Administrative Agent shall be directed or permitted
pursuant to Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the
Collateral Documents) of the Credit Agreement to release any Lien created hereby
upon any Collateral (including any Collateral sold or disposed of by any Grantor
in a transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or (iii)
(Concerning the Collateral and the Collateral Documents) of the Credit
Agreement. In connection therewith, the Administrative Agent, at the request and
sole expense of the Company, shall execute and deliver to the Company all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral. At the request and sole expense of the
Company, a Grantor shall be released from its obligations hereunder in the event
that all the capital stock of such Grantor shall be so sold or disposed;
provided, however, that the Company shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Company in form and substance satisfactory to the Administrative Agent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
          Section 7.12 Reinstatement
          Each Grantor further agrees that, if any payment made by any Loan
Party or other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded,

25



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Affiliated Computer Services, Inc.

invalidated,declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of Collateral are required to be returned
by any Secured Party to such Loan Party, its estate, trustee, receiver or any
other party, including any Grantor, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.
[Signature Pages Follow]

26



--------------------------------------------------------------------------------



 



          In witness whereof, each of the undersigned has caused this Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.

            Affiliated Computer Services, Inc.,
ACS Application Management Services, Inc.
ACS BRC Holdings, Inc.,
ACS Business Resources Corporation,
ACS Business Services, LLC,
ACS Commercial Solutions, Inc.,
ACS Consultant Company, Inc.,
ACS Consultant Holdings Corporation,
ACS Defense, LLC,
ACS/ECG Holdings, LLC,
ACS EDI Gateway, Inc.,
ACS Education Services, Inc.,
ACS Education Solutions, LLC,
ACS Enterprise Solutions, Inc.,
ACS Federal Healthcare, LLC.,
ACS Global, Inc.,
ACS Government Systems, Inc.,
ACS Health Care, Inc.,
ACS Heritage, inc.,
ACS HR Solutions, LLC,
ACS Human Resources Solutions, Inc.,
ACS Human Services, LLC,
ACS Image Solutions, Inc.,
ACS Lending, Inc.,
ACS Middle East, Inc.,
ACS Outsourcing Solutions, Inc.,
ACS Print and Mail Services, Inc.,
ACS State & Local Solutions, Inc.,
ACS State Healthcare, LLC,
ACS TradeOne Marketing, Inc.,
ACS Transport Solutions, Inc.,
Agilera, Inc.,
Agilera Messaging, Inc.,
Concera Corporation,
Digital Information Systems Company, L.L.C.,
etravelexperts, LLC,
Government Records Services, Inc.,
as Grantors
      By:   /s/ Nancy P. Vineyard         Name:   Nancy P. Vineyard        
Title:   Treasurer        Health Technology Acquisition Company,
LiveBridge, inc.,
MidasPlus, Inc.,
Newspaper Services Holding, Inc.,
Outsourced Administrative Systems, Inc.,
Patient Accounting Service Center LLC,
Superior Venture Partner, inc.,
Tenacity Manufacturing Company, Inc.,
The National Abandoned Property
  Processing Corporation,
Title Records Corporation,
Transaction Processing Specialists, Inc.,
Truckload Management Services, Inc.,
Wagers & Associates, Inc.,
as Grantors
      By:   /s/ Nancy P. Vineyard         Name:   Nancy P. Vineyard       
Title:   Treasurer        ACS IT Solutions, LP,
as Grantor
 
  By:   ACS Business Services, LLC,
as General Partner        By:   /s/ Nancy P. Vineyard         Name:  Nancy P.
Vineyard        Title:   Treasurer     ACS Marketing, L.P.,
as Grantor
      By:   Affiliated Computer Services, Inc.
as General Partner           By:   /s/ Nancy P. Vineyard         Name:  Nancy P.
Vineyard        Title:   Treasurer     ACS Properties, Inc.,
as Grantor
      By:   /s/ Richard G. Kitchen         Name:   Richard G. Kitchen        
Title:   President        ACS Protection Services, Inc.,
as Grantor
      By:   /s/ Robert Sanders         Name:   Robert Sanders         Title:  
President and Secretary        ACS REBGM, Inc.,
ACS Securities Services, Inc.,
as Grantors
      By:   /s/ Van Johnson         Name:   Van Johnson         Title:   Senior
Vice President-Licensing        Buck Consultants, LLC,
as Grantor
      By:   /s/ Thomas A. Fessler         Name:   Thomas A. Fessler       
Title:   Secretary     

          Accepted and Agreed     as of the date first above written:    
 
        Citicorp USA, Inc.,     as Administrative Agent    
By:
  /s/ David J. Wirdnam    
 
       
 
  Name: David J. Wirdnam    
 
  Title: Director and Vice President    

 